OPINION of the Court, by
Judge Owsiet.
This was brought upon a bond given by Buckner, a de-Puty sheriff, to secure Love, the principal, against any injury which might accrue by the acts of his deputy,
The court below being of opinion the bond was inope-rative, sustained the demurrer of Buckner to Love’s declaration; and the only question for the determination of this court, is as to the validity of the bond.
The bond we suppose not to be of the character of those declared void by the statute, 5 and 6 E. 6, ch. 16.
That statute more properly applies to bonds securing the payment of any thing agreed to be given for an office, and should notbe construed to embrace bonds conditioned exclusively for a faithful discharge of the duties of an office. But although there is no stipulation in *507the bond repugnant to the provisions of the statute, yet as by a recitation in the condition, the deputation of the office appears to have been sold by Love to Buckneh, it becomes material to inquire whether upon common law principles, the bond can be sustained.
The sale of the deputation must have caused the execution of the bond ; and as the sale is expressly interdicted by the statute, the consideration of the bond is against law, and consequently the bond itself inoperative. — See 3 Bibb 497.
Judgment affirmed.